Order entered June 4, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00338-CR

                        KENNETH TYRELL WINSLOW, Appellant

                                             V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 7
                                   Collin County, Texas
                           Trial Court Cause No. 001-85568-2017

                                           ORDER
       Before the Court is court reporter Shawn Gant’s June 1, 2018 second request for

additional time to file the reporter’s record. We GRANT the request and ORDER the reporter’s

record filed on or before June 11, 2018.


                                                     /s/   LANA MYERS
                                                           JUSTICE